Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

    PNG
    media_image1.png
    48
    630
    media_image1.png
    Greyscale

Applicant's election with traverse of Group I in the reply filed on  12/15/2021 is acknowledged.  The traversal is on the ground(s) that the Group I claims are drawn to new compound.  This is not found persuasive because below cited reference WO 2017162536 (which discloses the N-formyl compound) has priority date and filing date earlier than filing date 9/20/2017 of the instant case.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morten WO 2017162536 (priority date 21 March 2016; international filing date 17 March 2017). 

Morten teach a method of preparing N-formyl vortioxetine, (RN 960203-27-4 Component: 508233-74-7) page 27  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Arrows indicate teaching of instant claim limitations.  
Limitations not indicated above are well-known elementary chemical steps and optimization of process parameters such as temperature, stoichiometry and duration of the reaction and are within the repertoire of one of skill in the art.  For example, see HBr salt from free base Zupancic WO 2015/079018 (Example 13), and free base from HBr salt Haferkamp GB 2557867 Example 1 on page 18.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

    PNG
    media_image4.png
    44
    631
    media_image4.png
    Greyscale

“Use’ is non-statutory subject matter.
Claim 11 is re rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

    PNG
    media_image4.png
    44
    631
    media_image4.png
    Greyscale





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625